Citation Nr: 1446653	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  08-30 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a left shoulder disability to include as due to a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk




INTRODUCTION

The Veteran served on active duty from January 1973 to February 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the above claimed benefits.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was remanded in March 2014 for additional development.  As the requested development has been completed, the claim has been returned for additional appellate action.  


FINDINGS OF FACT

1.  The current cervical spine disability is not etiologically related to the in-service motor vehicle accident.  

2.  The current left shoulder disability is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2007 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  Regarding private treatment in 1996 for cervical spine fusion, the Veteran stated in October 2011 that the records were destroyed in 2004 and are no longer available.  He was asked in a March 2014 letter to provide authorization for VA to obtain any outstanding private treatment records and did not respond.  

The Veteran was provided with a VA examination in October 2011 and a VA opinion in June 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in March 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's VA treatment records through April 2014 were obtained and associated with the claims file, a June 2014 VA opinion was obtained, and a supplemental statement of the case was issued in August 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a current neck disability that he incurred as a result of a motor vehicle accident during service.  

Service treatment records demonstrate that he had a motor vehicle accident in July 1973 where a cervical spine fracture was noted.  The hospital treatment summary indicated that X-rays demonstrated a possible cortical type fracture of the cervical spine, but that the Veteran had no signs or symptoms of such a fracture.  The Veteran's sister reported in a July 2009 statement that she was told at the time of the accident that the Veteran had a cervical spine fracture.  
Service treatment records immediately after the accident, including inpatient hospital treatment and orthopedic consultation from September to October 1973, did not demonstrate any treatment for the neck injury or subsequent residuals from a fracture.  His January 1976 separation examination did not note any residuals of a cervical spine fracture.  

After discharge, the Veteran filed for service connection benefits for a head injury related to the 1973 accident, but did not mention any neck-related symptoms.  An April 1978 VA examination was negative for any neck-related findings.  

In fact, the record is silent for any neck treatment, complaints, or diagnoses for over 30 years after the accident.  However, a February 2007 VA treatment record indicated that the Veteran had undergone a cervical spine fusion in 1996, about 20 years post-discharge, and a July 2007 MRI revealed status post fusion at C5-7.  

In an April 2007 neurology consultation, the Veteran reported that he worked as a welder, had been troubled by the weight of the helmet, and had persistent pain in his neck.  The neurologist diagnosed myofascial neck pain with possibly failed fusion and myofascial neck pain which is related to degenerative disease, poor healing of his prior fusion, pre-existing spondylosis, long-term smoking, and possibly related to his prior motor vehicle accident. 

At that time of the April 2007 consultation, the Veteran denied any injury at work.  However, he reported in June 2007 that he did not have any pain following the fusion surgery until he had a work-related accident in February 2007 where he was carrying a heavy load, slipped off a curb, jammed his shoulders, and hurt his neck.  

During an October 2011 VA examination, he reported that he had worked as a welder since 1978, which often required carrying loads of approximately 100 pounds.  He again reported the 2007 work-related injury to his neck and shoulders.  The examiner provided a negative etiology opinion, stating that the service treatment records are negative for neck involvement at the time of the accident or in the service treatment records thereafter.  As noted above, this is not entirely accurate as a possible cervical spine fracture was noted at the time of the accident.  Therefore, the October 2011 VA opinion is of no probative value.  

A June 2014 VA physician reviewed the claims file and concluded that an etiology opinion could not be provided without resort to speculation.  The physician explained that, even considering the X-ray finding of a cortical fracture in 1973, there was also a statement that he had no signs and symptoms of neck fracture.  The physician also noted that there was no mention at all about the neck when he was admitted in September 1973 for additional treatment of the injuries that were sustained in the accident, despite the fact that he was seen and followed by orthopedics during that hospital stay.  Also of import was the fact that there were 38 years between the accident and the first X-ray evidence of the current cervical spine condition in 2011.  Finally, the examiner found significant that he did not have the information regarding what led to the surgery in 1996. 

Given the foregoing, the Board finds that the evidence is against a finding of service connection for a neck disability.  Service treatment records are inconclusive as to whether the Veteran actually sustained a cervical spine fracture as a result of the 1973 accident.  While an X-ray suggested a possible cortical type fracture at the time of the accident, the treating physician also noted that there were no signs or symptoms of a fracture.  Another X-ray was not obtained to confirm a fracture.  Moreover, the subsequent treatment records in the months following the accident were negative for any neck-related symptoms despite the fact that he was seen and followed by orthopedic doctors.  

Even if the Board accepted that the Veteran sustained a neck fracture in the 1973 accident, the service treatment records are negative for any neck treatment in the years thereafter and the January 1976 separation examination was negative for any findings of a neck disability or symptoms.  The Veteran did not mention any neck symptoms among the list of symptoms related to the 1973 accident in his 1977 claim for service connection benefits.  The record is silent for any neck-related symptoms, treatment, or diagnoses for more than 30 years after the accident.  Moreover, there is evidence that the Veteran underwent a cervical spine fusion surgery in 1996, but he has not provided any information regarding what led to that surgery and has reported that the relevant treatment records have been destroyed.  

Finally, there is evidence of an intervening work-related accident in 2007.  While an April 2007 neurologist opined that some of the neck symptoms were possibly related to a prior motor vehicle accident, the Veteran had failed to mention the 2007 work-related accident at the time.  Considering these facts, the Board finds that the evidence weighs heavily against a finding that the current cervical spine disability is etiologically related to the in-service accident and against any statements the Veteran has made linking his current disability to service.  

While the Veteran is competent to report symptoms such as neck pain, he does not possess the medical expertise needed to say that his current neck disability is etiologically related to the 1973 accident as opposed to another cause or injury after service, including the 1996 spinal fusion or 2007 work accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Even the June 2014 VA physician could not provide such an opinion without resort to speculation.  The Board finds that the VA opinion was well-explained and supported by the evidence of record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  
 
Given the lack of competent and credible evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current cervical spine disability and in-service motor vehicle accident.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Regarding the left shoulder disability, the Veteran has asserted that this disability was incurred due to or as a result of the neck disability.  As service connection for the neck disability is not warranted, service connection for a left shoulder disability cannot be granted on a proximate basis.  

Service treatment records are negative for any complaints, treatment, or diagnosis for the left shoulder throughout all three years of service, despite the receipt of orthopedic treatment, and the record is negative for such evidence for more than 30 years after discharge.  The Veteran reported during the October 2011 VA examination that he had worked as a welder since 1978, which often required carrying up to 100 pounds, and that in 2007, he injured his shoulders carrying such weight.  The October 2011 VA examiner provided a negative etiology opinion based on the lack of complaints or diagnoses during service.

Given the lack of competent and credible evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current left shoulder disability and in-service motor vehicle accident.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a neck disability is denied.  

Service connection or left shoulder disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


